United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3591
                        ___________________________

                                  Tim Axelson

                                     Plaintiff - Appellant

                                       v.

Randall Watson, Warden, Varner Unit; Moses Jackson, Assistant Warden, Varner
Unit; Floria Washington, Classification Officer, Varner Unit (originally named as
      F. Washington); Kennie Bolden, Major/Chief of Security, Varner Unit

                                   Defendants - Appellees

Ashlee Shabazz, Sergeant, 8 Bks Varner Unit (originally named as Shabazz); Mark
         Stephens, Captain, Varner Unit (originally named as Stephens)

                                         Defendants

   William Conner, Captain, Varner Unit (originally named as Conner); Telicia
       Mothershed, Officer, Varner Unit (originally named as Mothershed)

                                   Defendants - Appellees

 Jane Doe, Grievance Officer, Varner Unit; John Does, Officers 1-6, Varner Unit;
   Myheisia Jones, Corporal; Travis Goins, Officer; Larry Louis, Officer; Gary
                               Williams, Officer

                                         Defendants

                              John Rogers, Officer

                                    Defendant - Appellee
   Deborah Andrews, Corporal; Chester Rayford, Officer; Shondreka Cooper,
   Corporal; James Plummer; Freddie L. Gibson, Sergeant (originally named as
                                  Gibson)

                                          Defendants
                                   ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Pine Bluff
                                   ____________

                             Submitted: April 13, 2021
                               Filed: May 28, 2021
                                  ____________

Before KELLY, GRASZ, and KOBES, Circuit Judges.
                           ____________

KOBES, Circuit Judge.

       Tim Axelson brought this action against prison officials alleging that they
failed to protect him from his fellow inmates after he was labeled a snitch. The
district court1 sua sponte granted judgment as a matter of law to five defendants.
Axelson appeals and also says that the district court abused its discretion in denying
his motions for continuance. We affirm.

                                          I.

       In the span of a month, Tim Axelson was attacked three different times while
in the custody of the Arkansas Department of Corrections. He was first attacked by
Patrick Walker, who lived in the same barracks. Despite filing a grievance about the
incident, Axelson said that he did not need to be placed in administrative segregation
for his safety.

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
                                       -2-
       A few days later, Axelson was attacked by Dominic Sessions, who lived in a
different barracks. Captain William Conner investigated and found that Sessions
had called Axelson a “snitch” before hitting him in the face, and he recommended
that Axelson be placed in administrative segregation. Axelson stayed in
administrative segregation for two weeks while the Inmate Classification Committee
evaluated his request to remain there. Despite Captain Conner’s recommendation
otherwise, the committee unanimously decided to return Axelson to general
population. Four days later, he was attacked again without provocation by a third
inmate, Frankie Hunter. Axelson was then permanently moved to administrative
segregation.

      Axelson sued seven prison employees, claiming they violated his Eighth
Amendment rights by failing to protect him from a known harm. The defendants
included then-Warden Randall Watson, Chief of Security Major Kennie Bolden,
Captain Conner, Officer Telicia Mothershed, Officer John Rogers, and two members
of the Classification Committee, Floria Washington and Assistant Warden Moses
Jackson.

      In early 2019, Axelson requested and received appointment of counsel, and a
month later, the court set a trial date for June. Although Axelson’s requests for
counsel pre-dated the initial discovery deadline, and continued throughout the case,
the magistrate judge first granted his request in early 2019. In April, the court
entered an amended order rescheduling the case for trial in September.

       Less than a month before trial, Axelson’s appointed counsel requested
continuances of the trial date on two separate occasions. The first request cited the
death of two family members and an increased case load, which “frustrate[d] his
ability to properly prepare for the trial in this matter.” D. Ct. Dkt. 202 at 1. The
court denied the motion, citing the case’s four-year procedural history. The second
request for a continuance sought further discovery. The district court again denied
the request, stating that counsel was given more than enough time to prepare when
the court moved the trial from June to September.
                                         -3-
       The case proceeded to trial. After the close of Axelson’s evidence, the district
court sua sponte granted judgment as a matter of law in favor of the five defendants
who were not members of the Classification Committee. The case went to the jury
on the claims against Jackson and Washington, and the jury found in favor of the
two defendants.

      Axelson appeals, challenging the district court’s authority to sua sponte grant
judgment as a matter of law, the merits of the judgment as a matter of law, and the
denial of Axelson’s motions for continuance.

                                          II.

                                          A.

        Axelson first challenges the district court’s authority to sua sponte grant
judgment as a matter of law under Federal Rule of Civil Procedure 50. Axelson did
not object below, so we review for plain error, and Axelson cannot meet that
standard. See Quigley v. Winter, 598 F.3d 938, 950 (8th Cir. 2010) (“Absent a
specific objection, we will review only for plain error.”). Rule 50(a) does not
explicitly require a party to file a motion. Compare Cargill, Inc. v. Weston, 520 F.2d
669, 671 (8th Cir. 1975) (to grant judgment notwithstanding the verdict under Rule
50(b), party must file a motion for directed verdict after close of evidence and a
motion for judgment notwithstanding the verdict after the jury returns), with
Peterson v. Peterson, 400 F.2d 336, 343 (8th Cir. 1968) (“[W]e know of no rule
which requires a formal motion by one side before a trial court may draw a legal
conclusion and direct a verdict.”). To show plain error, the “error must be ‘plain,’
which ‘is synonymous with clear or, equivalently, obvious.’” Wilson v. Brinker
Int’l, Inc., 382 F.3d 765, 771 (8th Cir. 2004) (cleaned up). Even assuming we agreed
with Axelson that Rule 50(a) requires a motion, we do not think that requirement is
clear or obvious under our case law.



                                         -4-
                                           B.

       Next, Axelson says the district court erred in directing a verdict in favor of the
five defendants who were not on the Classification Committee. Judgment as a matter
of law is appropriate “[i]f a party has been fully heard on an issue during a jury trial
and the court finds that a reasonable jury would not have a legally sufficient
evidentiary basis to find for the party on that issue.” Fed. R. Civ. P. 50(a)(1). “In
both Rule 56 motions for summary judgment and Rule 50 motions for judgment as
a matter of law, the inquiry is the same: Whether the evidence presents a sufficient
disagreement to require submission to a jury or whether it is so one-sided that one
party must prevail as a matter of law.” Kinserlow v. CMI Corp., 217 F.3d 1021,
1025 (8th Cir. 2000) (cleaned up). “Our review of the district court’s decision is de
novo, using the same standards as the district court.” Id.

       To prevail on a failure-to-protect claim, an inmate must make two showings:
(1) an objective component, that there was a substantial risk of harm to the inmate,
and (2) a subjective component, that the prison official was deliberately indifferent
to that risk. Patterson v. Kelley, 902 F.3d 845, 851 (8th Cir. 2018). Deliberate
indifference in this context means that prison officials “subjectively knew of and
disregarded [the inmate’s] safety risk.” Smith v. Ark. Dep’t of Corr., 103 F.3d 637,
644 (8th Cir. 1996).

       Axelson argues that whether the prison officials deliberately ignored the
possibility that he was in danger is a fact question for the jury. He says that the
officials knew or should have known about Captain Conner’s report which said he
had been labeled a snitch, and that the officials disregarded the ramifications of that
label. But Axelson ignores that the report was given to the Classification Committee
to make the decision about whether he should rejoin general population. Axelson
cannot show that the defendants acted with deliberate indifference by entrusting the
decision to the Classification Committee—the prison’s selected arbitrator. Indeed,
even if they disagreed with the choice, there is nothing to suggest that four of the
defendants—Chief of Security Bolden, Captain Conner, Officer Mothershed, and
                                          -5-
Officer Rogers—had any power to circumvent the ruling of the Classification
Committee.

       We acknowledge that this may be a closer call for Warden Watson. But still,
Axelson has not shown the necessary facts to allow a jury to draw the conclusion
that Warden Watson was deliberately indifferent. Axelson has not provided any
evidence that Warden Watson received Captain Conner’s report. Even if Warden
Watson did receive the report, Axelson has not explained why he should have
second-guessed the finding of the Classification Committee and taken the
extraordinary step to intervene or overrule the decision, much less that the failure to
do so amounts to deliberate indifference. See Ambrose v. Young, 474 F.3d 1070,
1079 (8th Cir. 2007) (supervisor not liable for deliberate indifference where they did
not make the decision that placed the inmate in harm’s way, even though they knew
of the danger).

                                          C.

       Axelson finally argues that the district court improperly denied his motions
for continuance. “[A] district court possesses inherent powers . . . to manage their
own affairs so as to achieve the orderly and expeditious disposition of cases.” Dietz
v. Bouldin, 136 S. Ct. 1885, 1891 (2016) (citation omitted). “We will reverse a
district court’s decision to deny a motion for continuance only if the court abused its
discretion and the moving party was prejudiced by the denial.” United States v.
Hyles, 479 F.3d 958, 967 (8th Cir. 2007).

       The district court did not abuse its discretion. This case involves a relatively
simple factual backdrop and was more than four years old. Given the trial was
rescheduled from June to September, Axelson’s counsel had eight months total to
prepare. We think the district court was well within its discretion to deny the
continuance here, ensuring an expeditious disposition of the case, while affording
significant time to allow Axelson to prepare.


                                         -6-
       Axelson also has not shown that he was prejudiced by the denial of his
motions. At best, he claims he needed more time for discovery. But he does not
specify what discovery he needed or how that discovery might have made a
difference to the underlying merits of his case. Nor does he show any examples
from trial in which his appointed lawyer appeared ill-prepared and unable to
adequately present his case.

                                     III.

      The judgment of the district court is affirmed.
                     ______________________________




                                     -7-